Citation Nr: 1035941	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-24 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to an initial compensable rating for bilateral 
hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1968, including service in the Republic of Vietnam from August 
1967 to August 1968.  His decorations include the Combat Medical 
Badge. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2007 and May 2009 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In its October 2007 decision, the RO 
denied entitlement to service connection for tinnitus, and in its 
May 2009 decision, the RO granted service connection for 
bilateral hearing, assigning a noncompensable disability rating, 
effective August 29, 2006.  In December 2009, the Veteran 
testified at a hearing before the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for a left ear 
growth and whether new and material evidence has been submitted 
to reopen a claim for entitlement to service connection for 
vertigo have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
December 2009 statement and December 2009 Board hearing 
transcript.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The Veteran's tinnitus was incurred in, or caused by, his 
military service.

2.  The Veteran's right ear hearing loss is manifested by level I 
hearing, and his left ear hearing loss is manifested by level I 
hearing.    




CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304(d) (2009).

2.  The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.86, Diagnostic Code 
(DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In regard to his tinnitus claim, because the Board is herein 
granting service connection for tinnitus, representing a complete 
grant of the benefit sought on appeal, any deficiency in VA's 
compliance is deemed to be harmless error and no further 
discussion of VA's responsibilities is necessary.  

In regard to his claim for an increased rating for bilateral 
hearing loss, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in September 2005 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records, and provided him with 
two VA audiological examinations, a Decision Review Officer (DRO) 
hearing, and a Board hearing.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Significantly, however, the Board points out that the Court's 
rationale for requiring an examiner to consider the functional 
effects of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 38 
C.F.R. § 3.321(b) might be warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  Id.  

In this case, the August 2007 VA examiner noted that the Veteran 
denied having any hearing difficulties, and the May 2009 VA 
examiner noted that the Veteran had the greatest difficulty 
understanding conversational speech, especially when there was 
background noise; however, neither VA examiner specifically 
addressed the occupational functioning effects caused by the 
Veteran's bilateral hearing loss.  However, the Board notes that 
the evidence of record, including the August 2007 and May 2009 VA 
examination reports, the April 2009 private treatment record, the 
April 2009 DRO hearing transcript, the December 2009 Board 
hearing transcript, and the Veteran's statements in support of 
his claim, adequately address this issue.  Therefore, while the 
August 2007 and May 2009 VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss are 
adequately addressed by the entirety of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.




II.  Service Connection

The Veteran contends that his currently diagnosed tinnitus was 
caused by in-service exposure to infantry noise during combat.  
Specifically, he reports that, during his service in Vietnam as a 
combat medic, he was constantly exposed to noise from artillery 
and mortar fire.  See September 2006 statement, December 2007 
notice of disagreement, June 2008 substantive appeal, April 2009 
DRO hearing transcript, and December 2009 Board hearing 
transcript.  The Veteran has also indicated that his post service 
noise exposure as an automobile painter was minimal, and as such, 
he was not required to wear hearing protection in this role.  See 
April 2009 DRO hearing transcript.  He has also reported that the 
ringing in his ears first began during his combat in Vietnam and 
has continued since.  See December 2009 Board hearing transcript.  
Finally, at the outset, the Board notes that service connection 
is already in effect for the Veteran's bilateral hearing loss.  

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board notes that, under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d), any Veteran who engaged in combat during active service 
may submit satisfactory lay or other evidence as sufficient proof 
of service connection if the evidence is consistent with the 
facts, circumstances, conditions, and hardships of such service, 
even though there is no official record of such in-service 
incurrence or aggravation.  This presumption, however, does not 
warrant an automatic grant of service connection, but rather, 
eases the combat Veteran's burden of demonstrating the occurrence 
of some in-service incident to which the current disability may 
be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the evidence of record indicates that the Veteran 
served in the Republic of Vietnam from August 1967 to August 
1968, where his military occupational specialty (MOS) was as a 
medical aid-man.  Additionally, his DD-214 reveals that he was 
awarded a Combat Medical Badge.  As such, the record clearly 
indicates that the Veteran was exposed to combat, and 
accordingly, his assertions regarding events during combat are to 
be presumed if consistent with the time, place, and circumstances 
of such service, thereby relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996); see also Libertine v. Brown, 9 Vet. 
App. 521, 522-23 (1996).  Here, because the Veteran's reports of 
in-service exposure to artillery and mortar noise during the 
Vietnam War are consistent with the circumstances, conditions and 
hardships of his service, VA must accept that he incurred the in-
service injury associated with the acoustic trauma.

The Veteran's service treatment records are devoid of evidence of 
treatment for, or complaints of, tinnitus.  However, the Veteran 
has reported that he went on sick call during service about the 
ringing in his ears and his inability to hear after a loud 
exposure, but indicated that he was brushed off and was not given 
treatment.  See April 2009 DRO hearing transcript and December 
2009 Board hearing transcript.  

Post-service, the Veteran was afforded a VA audiological 
examination in August 2007.  At the outset of the examination 
report, the examiner indicated that she had reviewed the 
Veteran's claims file, and reported that his service treatment 
records revealed hearing within normal limits bilaterally at both 
entrance and separation.  She also noted that the Veteran had 
three years of unprotected exposure to noise from artillery fire, 
175-mm Howitzers, explosions, and small arms fire.  In this 
regard, the examiner stated that his military noise exposure 
included one year of active combat noise exposure in Vietnam, 
including an incident when someone fired a gun above him, causing 
him to temporarily lose his hearing for about two weeks.  
Additionally, the examiner noted that his civilian noise exposure 
included intermittent exposure to air hammers while doing body 
work on cars as a car painter.  Based on her examination of the 
Veteran, the examiner diagnosed him with bilateral 
episodic/recurrent tinnitus, noting that the tinnitus occurred at 
variable intervals, i.e., sometimes two to three days in a row, 
and other times not for a week or two, and that the exact onset 
date of tinnitus could not be recalled.  Finally, the examiner 
provided the opinion that the Veteran's tinnitus was less likely 
than not contributed to his unprotected military noise exposure.  
In support of this opinion, the examiner noted that the Veteran 
had normal hearing at separation from service and that there was 
no mention of tinnitus in his military file.  Moreover, the 
examiner noted that the Veteran had unprotected civilian noise 
exposure following service.  

The Veteran underwent private audiological testing in April 2009 
with Dr. A Cox.  Dr. Cox diagnosed the Veteran with noise induced 
hearing loss, and provided the opinion that this condition was 
most likely caused by or the result of military noise exposure.  
Significantly, however, tinnitus was not mentioned in the April 
2009 report.  

At his April 2009 DRO hearing, the Veteran reported in-service 
exposure to noise from 175-mm Howitzers, artillery fire, and 
mortar fire.  He also reported a specific incident in-service 
when his unit was ambushed such that there were explosions and 
gunfire all around, and during this attack, a soldier behind him 
fired a gun right next to his left ear, causing him to have 
problems with his ear for three to four weeks thereafter.  In 
this regard, the Veteran indicated that although went on sick 
call at that time, the doctor did not really examiner him, but 
instead just said that his hearing would eventually come back.  
Regarding his civilian noise exposure, the Veteran reported that 
in his occupation as a car painter, he did not have any 
significant noise exposure as he was only using a paint gun, 
which was not loud enough to require the use of hearing 
protection.  In this regard, he stated that painting cars was not 
like working in a mill or being around welding.  Finally, the 
Veteran stated that he had experienced tinnitus since his service 
in Vietnam.  

The Veteran was afforded a second VA audiological examination in 
May 2009.  At the outset of the examination report, the examiner 
indicated that she had reviewed the Veteran's claims file.  With 
regard to noise exposure, the examiner noted that the Veteran had 
been a medic assigned to the infantry unit during his service in 
Vietnam, where he was exposed to noise from small arms fire, 
mortars, and artillery noise from 175-mm Howitzers without 
hearing protection.  In this regard, the Veteran reported an 
incident in service where someone fired a weapon near his left 
ear, causing him to be unable to hear for two weeks thereafter.  
Additionally, in regard to his occupational noise exposure, the 
examiner noted that the Veteran had some noise exposure while 
painting cars.  Based on her examination of the Veteran, the 
examiner diagnosed the Veteran with bilateral tinnitus, noting 
that this condition had been present for many years.  She then 
went on to provide the opinion that the Veteran's tinnitus was 
not caused by or the result of his in-service acoustic trauma, 
but was instead more likely due to post service noise exposure.  
In support of this opinion, the examiner noted that the Veteran 
had normal hearing at separation from service.  

At his December 2009 Board hearing, the Veteran reported that, 
during service, he was exposed to noise from artillery fire and 
incoming mortars.  The Veteran also specifically noted two 
instances in which he remembered having extremely loud noise 
exposure.  First, during an enemy attack, an ammunition dump was 
hit, causing a very large explosion.  Second, as noted above, 
there was an instance in which his unit was ambushed and someone 
behind him fired a rifle directly next to his left ear.  In this 
regard, he stated that for several days he could not decide 
whether to go on sick call, and that when he finally went in, the 
doctor just brushed him off and told him that he would be okay.  
The Veteran also indicated that it took awhile before his hearing 
came back completely after this incident.  Further, the Veteran 
reported that he had not used any hearing protection during 
service.  Finally, the Veteran stated that he had experienced on-
and-off ringing and/or hissing in his ears since service.  

The Board notes that, in adjudicating a claim, it is charged with 
the duty to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, the United States Court of Appeals 
for Veterans Claims (Court) has declared that, in adjudicating a 
claim, the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

On this record, the Board finds that the Veteran's currently 
diagnosed tinnitus is causally related to his military service.  
In making this determination, the Board acknowledges the August 
2007 VA examiner's opinion that the Veteran's tinnitus was less 
likely than not caused by his unprotected military noise 
exposure.  The Board also acknowledges the May 2009 VA examiner's 
opinion that the Veteran's tinnitus was not caused by or the 
result of his in-service acoustic trauma, but was instead more 
likely due to post-service noise exposure.   However, after a 
careful review of the all of the medical and lay evidence of 
record, the Board, in its role as a finder of fact, finds that 
the Veteran's reports of in-service noise exposure and continuity 
of symptomatology since service are at least as persuasive as 
these medical opinions in determining the onset and etiology of 
his tinnitus.  

In this regard, the Board finds it significant that, in providing 
these opinions, both the August 2007 and May 2009 VA examiners 
relied heavily on the fact that the Veteran's service treatment 
records failed to reveal complaints of tinnitus or evidence of 
hearing loss upon discharge from service.  Further, while both 
examiners noted the Veteran's tinnitus had its onset many years 
earlier, neither examiner acknowledged or addressed the lay 
evidence of record regarding a continuity of symptomatology since 
service.   Moreover, insofar as both the August 2007 and May 2009 
VA examiners relied on the fact that the Veteran had significant 
post-service noise exposure as a car painter, the Board points 
out that the Veteran has reported that such noise exposure was 
not significant, but was instead of such a low volume that 
hearing protection was not necessary.  As such, because these 
opinions are based on an inaccurate factual history and a lack of 
evidence of treatment for tinnitus in service, the Board finds 
that the August 2007 and May 2009 medical opinions are of little 
probative value.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate where the examiner 
did not comment on the Veteran's reports, but instead relied on 
medical records to provide a negative opinion); see Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 
(1993)) (stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual background)

Additionally, the Board finds that there is no reason to doubt 
the credibility of the Veteran in reporting exposure to noise 
during service.  His records are internally consistent, and it is 
facially plausible that he had significant exposure to artillery 
and mortar noise while in service, especially given his exposure 
to combat during the Vietnam War.  Further, as discussed above, 
given the Veteran's combat service, VA must accept that he 
incurred the in-service acoustic trauma injury because his 
reports of in-service exposure to artillery noise during the 
Vietnam War are consistent with the circumstances, conditions, 
and hardships of his service.  The Veteran is also competent to 
report the symptoms of tinnitus.  See Washington v. Nicholson, 19 
Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007) (holding that lay testimony is competent to establish the 
presence of observable symptomatology).  Competent testimony is 
limited to that which the witness has actually observed and is 
within the realm of his personal knowledge.  Such knowledge comes 
to a witness through use of his senses-that which is heard, 
felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 
(1994).  It is within the Veteran's realm of personal knowledge 
whether he has ringing and hissing in his ears.  

Based on the foregoing, the Board finds that the Veteran's 
tinnitus cannot be reasonably disassociated from his in-service 
noise exposure and his resultant service-connected bilateral 
hearing loss.  In this regard, the Board notes that "high 
frequency tinnitus usually accompanies [noise-induced] hearing 
loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.  As 
such, the Board finds that the Veteran meets all of the elements 
required for service connection.  He currently has tinnitus and 
he has consistently reported the incidents in service that caused 
this condition, as is evidenced by the August 2007 and May 2009 
VA examination reports, the April 2009 DRO hearing transcript, 
the December 2009 Board hearing transcript, and his statements 
supporting his claim, and which is further bolstered by his 
combat service in Vietnam.  Moreover, he has provided competent 
and credible evidence of a continuity of symptomatology since 
service.  Accordingly, applying the benefit of the doubt 
doctrine, all doubt is resolved in favor of the Veteran.  See 38 
C.F.R. § 3.102 (2008).  Therefore, the Veteran's claim for 
service connection for tinnitus is granted.  

III.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a May 2009 rating decision and was 
assigned a noncompensable evaluation, effective August 29, 2006.  
The Veteran disagrees with this rating assignment and contends 
that a higher rating is warranted. 

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  However, as 
discussed below, because the level of impairment associated with 
the Veteran's residuals of cyst removal from the right cheek has 
been relatively stable throughout the appeal period, the 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  

In August 2007, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
45
40
LEFT
20
30
35
50
35

The average pure tone threshold in the Veteran's right ear was 35 
decibels, and the average pure tone threshold in his left ear was 
38 decibels.  On the Maryland CNC test, the Veteran received a 
score of 92 percent for the right ear and 96 percent for the left 
ear for word recognition.  As noted above, the examiner reported 
that the Veteran denied having any hearing difficulties.  Based 
on his examination results, the examiner diagnosed the Veteran 
with mild to moderate sensorineural hearing loss from 2000 to 
4000 Hertz in the right ear, and mild to moderate sensorineural 
hearing loss at 1000 Hertz and above in the left ear.    

The August 2007 examination results equate to an assignment of 
level I hearing for the Veteran's right ear and level I for his 
left ear, which merits a noncompensable rating using Table VI.  
Table VIA is not available to the Veteran for either ear because 
1) his pure tone threshold is not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 3000, 
and 4000 Hertz.  

The Veteran's VA treatment records are devoid of any evidence of 
treatment for bilateral hearing loss.  However, as noted above, 
in April 2009, the Veteran underwent private audiological testing 
with Dr. Cox.  Based on the results of audiological testing, Dr. 
Cox diagnosed the Veteran with mild to moderate neurosensory 
hearing loss bilaterally from 1500 to 8000 Hertz, with excellent 
word discrimination.  A graph of the April 2009 audiogram has 
been associated with the claims file, but may not be interpreted 
by the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  

At the Veteran's April 2009 DRO hearing, the Veteran reported 
that he frequently had to ask people to repeat themselves, and 
that his wife had to turn up the volume on the television so that 
he could hear it.  The Veteran also indicated that he sometimes 
had to read lips in order to understand what people were saying.  
Additionally, the Veteran's wife testified that the Veteran could 
not hear everything that was said in movies or at church, and 
that he had to have the volume on the television and on his phone 
turned up very high in order to hear.  
	
In May 2009, the Veteran was afforded a second VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
50
40
LEFT
20
40
40
50
40

The average pure tone threshold in the Veteran's right ear was 43 
decibels, and the average pure tone threshold in his left ear was 
41 decibels.  On the Maryland CNC test, the Veteran received a 
score of 96 percent for the right ear and 96 percent for the left 
ear for word recognition.  As noted above, the examiner reported 
that the Veteran had difficulty understanding conversational 
speech, especially when there was background noise.  Based on his 
examination results, the examiner diagnosed the Veteran with mild 
to moderate sensorineural hearing loss bilaterally, which was 
moderate from 1000 to 3000 Hertz and was mild at 4000 Hertz.    

The May 2009 examination results equate to an assignment of level 
I hearing for the Veteran's right ear and level I for his left 
ear, which merits a noncompensable rating using Table VI.  Again, 
Table VIA is not available to the Veteran for either ear because 
1) his pure tone threshold is not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure tone 
threshold is not 55 decibels or more at each of 1000, 2000, 3000, 
and 4000 Hertz.  

Finally, at his December 2009 hearing, the Veteran reported that 
he was not currently working, and as such, his hearing loss was 
not affecting his occupation.  Moreover, he reported that in his 
previous job as a car painter, his hearing loss had not caused 
him to have difficulty following instructions or communicating 
with his boss or co-workers.  However, he did indicate that 
people had to speak loudly to him and that he occasionally had to 
ask people to repeat themselves because he could not hear them.  
Finally, the Veteran indicated that he had to turn up the volume 
on the television in order to hear it.  

Although the Veteran contends that a higher rating is warranted 
for his bilateral hearing loss, the disability rating schedule is 
applied mechanically based on the results of audiometric testing.  
Because the evidence fails to establish a compensable rating 
under DC 6100 at any time during the appellate period, the 
Veteran's claim for an increased rating for bilateral hearing 
loss is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001).  

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss are not shown to cause any impairment that 
is not already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  There is no evidence that the impairment causes 
frequent hospitalization or has an impact occupationally.  For 
these reasons, referral for consideration of an extraschedular 
rating is not warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to an initial compensable evaluation for bilateral 
hearing loss is denied.  



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


